Citation Nr: 1018920	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service from August 1979 to November 
1986 and had service with the Army National Guard.

In April 2008, the Board of Veterans' Appeals (Board) denied 
service connection for a left ankle disorder and a bilateral 
foot disorder, denied an evaluation in excess of 60 percent 
for service-connected lumbar spine disability since July 25, 
2001, and denied an effective date earlier than July 25, 2001 
for the grant of a 60 percent rating for service-connected 
lumbar spine disability.  This decision also granted an 
effective date of February 2, 1999 for an evaluation of 40 
percent for service-connected lumbar spine disability.  The 
issue currently on appeal was remanded by the Board in April 
2008 to the Department of Veterans Affairs (VA) Regional 
Office in San Juan, Puerto Rico (RO) for further development, 
to include a VA nexus examination.  A VA nexus opinion was 
obtained in September 2008 and March 2009.  The RO completed 
all requested action, continued denial of the Veteran's 
claim, and returned the matter to the Board for further 
appellate consideration.

With respect to the issue of entitlement to an effective date 
earlier than July 25, 2001 for the grant of a 60 percent 
rating for service-connected lumbar spine disability, the 
Board notes that this issue was addressed in a September 2009 
Supplemental Statement of the Case even though that claim had 
been denied by the Board's April 2008 decision.  Accordingly, 
the issue of entitlement to an effective date earlier than 
July 25, 2001 for the grant of a 60 percent rating for 
service-connected lumbar spine disability cannot be 
considered on the basis of res judicata.  In other words, the 
Veteran is attempting to relitigate the same issue that has 
already been considered and denied in a final Board decision.  
See Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also 
Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) 
(applying finality and res judicata to VA decisions).  


FINDING OF FACT

The Veteran does not have a left knee disorder that is due to 
an event or incident of his active service.




CONCLUSION OF LAW

The criteria for service connection for a left knee disorder 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in August 2006 that informed him of the requirements 
needed to establish entitlement to service connection.  In 
accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible 
for obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter.  The 
August 2006 letter to the Veteran provided information 
concerning evaluations and effective dates that could be 
assigned should service connection be granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Subsequently, 
supplemental statements of the case were issued in February 
2007, June 2007, and September 2009.  Thus, any timing error 
was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in September 2008, with clarification provided in 
March 2009.

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a left knee 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and that the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records show that in April 
1981 he was diagnosed with left knee strain.  In June 1981, 
the Veteran complained of left knee pain for two months.  He 
was diagnosed with left chondromalacia patella.  In June 
1982, the Veteran complained of twisting his left knee while 
climbing down from an aircraft.  A previous history of left 
knee complaints was noted.  The diagnosis was left knee 
strain.  The Veteran's lower extremities were noted to be 
normal on periodic service examination in November 1982.  A 
June 1986 separation examination revealed the Veteran's left 
knee to be normal; and on his June 1986 Report of Medical 
History, the Veteran did not report having had or having then 
a trick or locked knee.

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased 
probative value, reflecting the Veteran's then state of 
physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

On periodic National Guard examination in October 1997, no 
knee disability was found, and the Veteran indicated on the 
October 1997 Report of Medical History that he did not have a 
prior history or currently a trick or locked knee.

According to a September 2000 private medical record from 
J.F., M.D., the Veteran reported having injured his left knee 
in April 1981 while in the service.  He stated that he 
developed severe edema and pain and was treated without 
surgery.  Dr. F noted instability of the left knee due to 
loss of function of the medial collateral ligament and the 
anterior cross ligament.  The Veteran was wearing a knee 
brace.

Dr. F reported in February 2002 that the Veteran presented 
with edema of both knees, and Dr. F opined that the onset of 
this condition was since the accident when the Veteran 
injured his back in service.

May 2006 VA magnetic resonance imaging (MRI) of the left knee 
reveals findings compatible with a tear involving the 
posterior horn of the medial meniscus, and a suspected radial 
tear seen posterior of the lateral meniscus.  Also a small 
parameniscal cyst was seen adjacent to the posterior horn of 
the medial meniscus.  There was evidence of a small to 
moderate in size joint effusion.

A November 2006 private medical record from R.F., M.D. shows 
that the Veteran underwent a left knee arthroscopy for left 
medial and lateral meniscus tear and articular defect of the 
tibia and femur.

According to a February 2007 private medical report from 
B.H.C., M.D., who began treating the Veteran in October 2005, 
the Veteran injured his left knee in service on April 20, 
1981.  Dr. C said that the Veteran's left knee symptoms were 
a direct result of the original traumas that he suffered 
while in the military.  Dr. C noted that the opinion was 
based on a detailed medical history, multiple physical 
examinations and the study of the results of the Veteran's x-
rays and MRIs.  The diagnoses were tear of the posterior horn 
of the medial meniscus of the left knee, radial tear of the 
posterior horn of the lateral meniscus of the left knee, 
effusion of the left knee, and lateral ligament sprain of the 
left knee.  The Veteran was also diagnosed with chronic 
instability in the left knee and left knee derangement.

A VA orthopedic evaluation and nexus opinion, which included 
prior review of the claims files, was conducted in September 
2008 in response to the April 2008 Board remand.  The 
diagnoses were left knee medial and lateral meniscus tear, 
lateral collateral ligament strain, and mild degenerative 
joint disease of the patella.  The examiner said that the 
Veteran's left knee disabilities were at least as likely as 
not related to service.  The examiner noted that there was 
evidence that the Veteran incurred a left knee injury in 
service with swelling and strain.  According to the examiner, 
no MRI was available but clinical findings suggested internal 
(meniscal) injury that was almost impossible to determine on 
regular x-rays.  The examiner could not say that the 
Veteran's left knee condition was related to service because 
there was no evidence of medical follow-up after discharge in 
1986, although he noted that the Veteran's orthopedic surgeon 
had suggested that he had been following the Veteran since 
service discharge for several conditions, including the left 
knee.

Because the September 2008 VA opinion was considered 
inconclusive, as the examiner appeared to provide two 
contradictory opinions, the case was sent back to the same 
examiner for clarification.  According to a March 2009 
opinion, the Veteran's left knee disability was less likely 
as not related to service because there was no evidence that 
the Veteran was seen for his left knee within a year of 
service discharge, because the MRI findings were more 
compatible with a recent knee condition that appeared to 
begin within approximately a year of the date of the MRI 
evaluation, and because there was no evidence that Dr. C had 
access to the Veteran's claims files in order to determine 
the proper origin of his left knee condition.

The above evidence reveals evidence both for and against the 
claim for service connection for a left knee disorder.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  The Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the March 2009 medical report against the 
claim more credible than the evidence in favor of the claim.  
Although the Veteran's service medical records show left knee 
problems in 1981 and 1982, there were no complaints or 
adverse findings involving the left knee on service 
evaluations in November 1982 and on service separation 
evaluation in June 1986.  There was also no complaints or 
findings involving the left knee on periodic examination in 
October 1997-approximately 16 years after the in-service 
injury, which is evidence against continuity of 
symptomatology following discharge from service.  The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.

Further supporting this finding of a lack of continuity of 
symptomatology is the fact that the Veteran submitted claims 
for compensation in 1987 for hearing loss in his left ear and 
low back and neck pain.  Thus, the Veteran had the sense to 
file claims for service connection for other disabilities, 
but failed to include a claim for his left knee at that time.  
The Board concludes this is evidence against a finding that 
the Veteran's in-service left knee injury had caused a 
chronic problem.  This is consistent with his own report of 
medical history at discharge from service.

Even though Dr. C concluded that the Veteran's current left 
knee disability is related to service injury, Dr. C does not 
appear to have reviewed the entire claims file, as he stated 
that following the injury in service, the Veteran's knee 
condition had "rapidly deteriorated" and that the Veteran 
was given orthopedic shoes to wear.  The service treatment 
records show that the Veteran sustained a left knee injury in 
April 1981.  He was seen regularly until June 1981, and the 
examiners consistently noted there was no effusion and the 
knee was stable.  The Veteran then sustained another injury 
to his left knee in June 1982.  There was no effusion, and 
the knee was stable.  Later that month, the examiner stated 
the Veteran's left knee strain was "resolving."  
Examination of the Veteran's lower extremities in November 
1982 was normal.  In 1986, clinical evaluation of the lower 
extremities was normal, and the Veteran specifically denied 
trick or locked knee.  The Board finds that the service 
treatment records directly refute Dr. C's finding that the 
veteran's knee deteriorated in service.  Additionally, the 
service treatment records fail to show the Veteran was given 
orthopedic shoes.  The Board concludes such report of history 
is false, and rejects it.  Dr. C failed to address the lack 
of any documented evidence of ongoing knee pain following 
1982, including the Veteran's own reports of no recurrent 
knee problems in 1986 and 1997.  This significantly lessens 
the probative value of his medical opinion.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).

Dr. F's opinion that the left knee disability was incurred at 
the time the Veteran injured his back is accorded lessened 
probative value.  It appears he did not review the Veteran's 
claims file to address how the Veteran's knee was normal in 
1986 and 1997, and that the Veteran denied any knee problems 
at both of those times.  The Board finds that such facts are 
important to determining whether there is a nexus to service.  

On the other hand, the March 2009 clarification from the VA 
examiner who saw the Veteran in September 2008 is based on a 
review of the entire claims files and includes a rationale 
that discusses the evidence of record, including the lack of 
evidence of left knee disability soon after service 
separation.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder).  Again, the Veteran specifically 
denied any problems with his knee at separation in 1986 and 
again in 1997.  Additionally, while there are medical records 
dated in between these two dates, they pertain to other 
disabilities, which the Board finds is evidence against a 
finding that the Veteran had knee problems during that time 
period.

Due consideration has been given to the written statements on 
file in support of the Veteran's service connection claim.  
To the extent that he has alleged that he had chronic pain in 
his left knee since the injuries he sustained in service, the 
Board rejects his allegations, as the objective evidence of 
record does not substantiate his allegation.  His own 
statements in 1986 and 1997 contradict his current 
allegations, which causes the Board to find the Veteran's 
allegations not credible.  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


